Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,511,441 to Loubiere in view of US Patent 4,938,671 to Thompson.
In Reference to Claim 1
Loubiere discloses rotary machine comprising a stator (Fig. 2, 13), a chamber defined inside the stator, a rotor (Fig. 2, 2) rotatable inside said chamber around a rotation axis and provided with a plurality of vanes (Fig. 2, 23) movable along respective radial directions, and a ring (Fig. 2, 26) arranged inside said 
Loubiere does not teach the material of the ring.
Thompson teaches said ring is made of long wearing material (Col. 3, Line 15)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Loubiere to incorporate teachings from Thompson.  Doing so, would result in the material of the ring 26 of Loubiere being made of long wearing material.  Both Loubiere and Thompson teaches rotary machine with vanes, Thompson teaches a method of extending the life of a rotary machines.  The material of Loubiere and Thompson as applied to Claim 1 teaches that the material of the ring can be any long wearing material.  Therefore, the material of the ring is merely are performance related design parameter.
Claims 2, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Loubiere and Thompson as applied to claim 1 above, and further in view of US Patent Publication 2009/0104049 to Jang et al (Jang).
In Reference to Claims 2, 5 and 6
Loubiere discloses the rotary machines comprising the rotary ring.
The combination of Loubiere and Thompson as applied to Claim 1 does not teach the material.
Jang teaches the ring is made of carbon graphite, the stator is made of a metal material (Paragraph 16), the stator is made of a plastic material (Paragraph 35).

.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Loubiere and Thompson as applied to claim 1 above, and further in view of US Patent 4,804,317 to Smart.
In Reference to Claim 7
Loubiere discloses the rotary machines comprising the rotary ring.
The combination of Loubiere and Thompson as applied to Claim 1 does not teach the material.
Smart teaches both vane and rotor being made of graphite (Col. 1, Line 20-25)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Loubiere and Thompson as applied to claim 1 to incorporate teachings from Smart. Doing so, would result in the rotor and vane being made of graphite as taught by Smart, since Smart teaches a design of a self-lubricated rotor (Col. Line 1-15).
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2013/ 0052070 to Mader et al (Mader)  in view of Thompson.
In Reference to Claim 1
Mader discloses  rotary machine comprising a stator (Fig. 2, 6), a chamber defined inside the stator, a rotor (Fig. 2, 3) rotatable inside said chamber around a rotation axis and provided with a plurality of vanes (Fig. 2, 8) movable along respective radial directions, and a ring (Fig. 2, 7) arranged inside said chamber in a radially outer position with respect to said rotor, the ring being rotatable (As disclosed by Mader, the ring 7 is rotating) with respect to said stator, wherein said ring has a continuous radially outer surface entirely in contact with a radially inner surface of said stator while the water pump  (As 
Medar does not teach the material of the ring.
Thompson teaches said ring is made of long wearing material (Col. 3, Line 15)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Medar to incorporate teachings from Thompson.  Doing so, would result in the material of the ring 7 of Medar being made of long wearing material.  Both Medar and Thompson teaches rotary machine with vanes and having a rotatable outer ring, Thompson teaches a method of extending the life of a rotary machines.  The material of Medar and Thompson as applied to Claim 1 teaches that the material of the ring can be any long wearing material.  Therefore, the material of the ring is merely are performance related design parameter.
In Reference to Claim 8
Medar teaches a cooling circuit of an internal combustion engine, comprising the water pump according to claim 1. (Paragraph 6 and 26)
Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive. 
The argument filed on 5/5/2021 is true.  However, it is based on the amended claims.  The amended claims are rejected based on the new ground of rejection.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/7/2021